Citation Nr: 0301533	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD) prior to 
April 30, 1999.

2.  Entitlement to a disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD) from 
April 30, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1968 
to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the veteran's 
claim for an increase. 

It is necessary to clarify the issues on appeal.  The 
February 1998 rating decision on appeal denied entitlement 
to a rating higher than 30 percent for the veteran's PTSD.  
After the veteran perfected his appeal, a subsequent 
decision by the RO in July 1999 resulted in assignment of 
a 50 percent disability rating from April 30, 1999.  The 
veteran indicated in a July 1999 statement that he wanted 
to continue his appeal.  Since the veteran perfected his 
appeal from the 1998 denial of his claim for an increase, 
the Board will address whether he was entitled to a 
disability rating higher than 30 percent prior to 
April 30, 1999, as well as whether he is entitled to a 
disability rating higher than 50 percent from April 30, 
1999.  Therefore, the issues on appeal have been rephrased 
as shown above.


FINDINGS OF FACT

1.  Prior to April 30, 1999, the veteran's PTSD was 
manifested by mood disturbances such as depression and 
anxiety, sleep disturbances, and difficulty with social 
interaction, resulting in no more than mild to moderate 
social and occupational impairment.

2.  Since April 30, 1999, the veteran's PTSD has been 
manifested by mood disturbances such as depression, 
anxiety, and irritability; recurrent flashbacks, 
nightmares, and intrusive thoughts; chronic sleep 
disturbances; impaired concentration and confusion; 
possible auditory and visual hallucinations; intermittent 
suicidal ideations; paranoia; difficulty controlling anger 
and dealing with stress; difficulty with social 
interaction; and social isolation, all resulting in severe 
social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD were not met prior to April 30, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria for a 100 percent disability rating for 
PTSD were met as of April 30, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, and 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision 
on appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in 
September 2001, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the September 2001 letter informed the veteran what 
evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of 
any records.  He was also asked to provide specific 
information and evidence needed in his case.  For example, 
he was asked to submit information as to where he had 
received treatment.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran did not respond to the RO's September 2001 
letter.  With respect to VA's duty to assist the veteran, 
all medical records referenced by the veteran have been 
obtained.  The RO obtained treatment records referenced by 
the veteran in previous statements, such as his VA 
outpatient records and his Vet Center records.  The 
veteran has submitted some private treatment records, but 
has never indicated he has received additional private 
treatment other than that shown in these records.  The RO 
also obtained his records from the Social Security 
Administration.  Therefore, there is no indication in the 
record that relevant records exist that have not been 
obtained.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be 
pertinent to his claims. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect 
the current state of the claimant's disability, a VA 
examination must be conducted.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely 
that a disability has improved, if the evidence indicates 
that there has been a material change in a disability, or 
if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1998, 1999, 2000, and 2001.  There is no objective 
evidence indicating that there has been a material change 
in the severity of his PTSD since he was last examined.  
There are no records suggesting an increase in disability 
has occurred as compared to the last VA examination 
findings.  The Board concludes there is sufficient 
evidence to rate the service-connected condition fairly.  
See also VAOPGCPREC 11-95 (the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to inform and assist the veteran at every stage of this 
case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, with 
particular emphasis on the evidence developed since the 
veteran filed his claim in 1997, which consists of his 
contentions, including those provided at a personal 
hearing in 1998; reports of examinations ordered by VA and 
conducted by VA and private physicians in 1998, 1999, 
2000, and 2001; VA records for outpatient treatment and 
hospitalization between 1997 and 2001; records from the 
Vet Center for treatment between 1996 and 1998; medical 
and adjudicative records from the Social Security 
Administration; and reports of psychiatric evaluations 
conducted by C.F. Mynatt, M.D., in 1999 and 2000 and by 
Roy Maxell, Ph.D., in 2001.  Although the Board has an 
obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the appellant or on his behalf is extensive 
and will not be discussed in detail.  The Board will 
summarize the relevant evidence where appropriate. 

The RO received the veteran's claim for an increase in 
December 1997.  At that time, his service-connected PTSD 
had been evaluated as 30 percent disabling since 1992.  
The disability rating was increased to 50 percent by a 
July 1999 rating decision with an effective date of 
April 30, 1999, which was the date the RO concluded the 
evidence showed increased symptomatology.  As discussed 
above, the Board will address whether higher ratings 
should have been granted for any of these time periods.

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Id.  Evaluation of a service-
connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  However, the primary concern in a claim 
for an increased evaluation for a service-connected 
disorder is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided 
in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

A 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, or recent 
events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to 
establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence shows several Global Assessment of 
Functioning (GAF) scores have been assigned since the 
veteran's claim for an increase was filed in 1997.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 
207 (1994). 

I.  Rating higher than 30 percent
prior to April 30, 1999

The evidence dated in the year prior to receipt of the 
veteran's claim for an increase in December 1997 and the 
assignment of the 50 percent rating on April 30, 1999, 
consists of VA outpatient treatment records, treatment 
records from the Vet Center, and the report of an 
examination ordered by VA and conducted by private 
physicians in 1998.  VA must consider all the evidence of 
record to determine when an ascertainable increase 
occurred in the rated disability.  See Hazan v. Gober, 10 
Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. 
App. 442 (1999).  However, in this case, none of the 
evidence developed subsequent to April 30, 1999, is 
relevant to the appropriate rating to be assigned because 
it does not contain any opinions or findings as to the 
severity of the veteran's disability for this particular 
time period. 

Prior to April 30, 1999, the following GAF scores were 
assigned:
? current score of 65 in October 1997 by Vet Center
? current score of 70 by VA examination in January 1998, 
with the same level of functioning for the prior 
twelve-month period  

A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.

The evidence shows that the veteran was able to complete 
his college degree in late 1997.  He was noted to be a 
minister in his church in 1997.  He remained employed at 
the same company, where he had been for several years.  
His complaints mostly concerned difficulty getting along 
with Vietnamese co-workers, impaired sleep, and anxiety.  
He did have episodic feelings of rage, but did not act on 
them.  Therefore, he retained impulse control.  The 
medical evidence shows normal speech, thought processes 
and content, insight, judgment, etc.  He was not suicidal 
or homicidal.  There was no evidence of near-continuous 
depression, and he was able to function independently, 
appropriately, and effectively.  His psychiatric 
symptomatology was not so severe that he required any 
periods of hospitalization.

Prior to April 30, 1999, the veteran's symptoms fit the 
criteria for the 30 percent disability rating such as 
symptoms of depression, anxiety, and chronic sleep 
impairment.  The 30 percent disability rating contemplated 
impairment such as occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks.  The criteria for the assigned 30 
percent disability rating indicate that a claimant is 
generally functioning satisfactorily with routine 
behavior, self-care, and normal conversation.  That was 
clearly the veteran's situation prior to April 30, 1999, 
and supported by the GAF scores assigned in 1997 and 1998.  
The Board concludes that the overall disability picture 
did not more nearly approximate the 50 percent criteria 
such as to warrant an increased rating, and it did not 
even approach the symptomatology required for a 70 or 100 
percent evaluation.  38 C.F.R. § 4.7.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence did not 
create a reasonable doubt regarding the level of his 
disability from PTSD prior to April 30, 1999.  
Accordingly, the preponderance of the evidence is against 
this claim.

II.  Rating higher than 50 percent
from April 30, 1999

The evidence dated since the assignment of the 50 percent 
rating on April 30, 1999, consists of VA outpatient 
treatment and hospitalization records; the reports of 
examinations ordered by VA and conducted by VA and private 
physicians in 1999, 2000, and 2001; medical and 
adjudicative records from the Social Security 
Administration; and reports of psychiatric evaluations 
conducted by C.F. Mynatt, M.D., in 1999 and 2000 and by 
Roy Maxell, Ph.D., in 2001.  Again, although VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability, 
none of the evidence developed prior to April 30, 1999, is 
relevant to the appropriate rating to be assigned because 
it does not contain any opinions or findings as to the 
severity of the veteran's disability for this particular 
time period. 

The following GAF scores have been assigned since 
April 30, 1999:
? current score of 55 by Dr. Mynatt in April 1999
? current score of 47 by VA examiner in June 1999
? current score of 55 by Dr. Mynatt in October 1999
? current score of 45, with prior year score of 40, by 
private physician in February 2000
? current score of 50 by VA treating psychiatrist in 
March 2000
? current score of 38 by Dr. Mynatt in May 2000
? current score of 50 by VA treating psychiatrist in 
September 2000
? current score of 41, with prior year score of 41, by 
VA hospitalization in January-February 2001
? current score of 35 by Dr. Maxwell in June 2001
? current score of 65-70 by VA examination in November 
2001

A GAF score of 31-40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed individual 
avoids friends, neglects family, and is unable to work; a 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  See DSM-IV at 44-47.  A 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 44-47.  A GAF score 
of 51-60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  See DSM-IV at 44-47.  

The medical evidence beginning in April 30, 1999, with the 
report from Dr. Mynatt, showed increased symptoms such as 
suicidal feelings, depressed or flat affect, impaired 
concentration, increasing confusion, suspiciousness, and 
paranoia.  Dr. Mynatt indicated in April 1999 that the 
veteran's condition appeared to be disintegrating, and the 
VA examiner in June 1999 reviewed the file and indicated 
that the veteran's PTSD had progressed with more 
difficulty in social and occupational functioning.  It is 
for this reason the RO assigned a 50 percent rating, and 
that decision was clearly warranted by the evidence.  

After April 30, 1999, the medical evidence continued to 
show a marked progression in the severity of the veteran's 
PTSD.  GAF scores assigned in February 2000 and since that 
date reflect, at a minimum, serious symptoms.  There is 
some evidence of decreased ability to function 
independently.  For example, the veteran had someone drive 
him to the February 2000 VA examination because of 
impaired concentration.  He admitted to intermittent 
suicidal thoughts.  He was experiencing panic attacks or 
at least periods of increased anxiety.  The VA examiner 
noted the veteran's recurrent recollections of Vietnam 
caused him "intense psychological distress."  

The veteran exhibits persistent danger of hurting self or 
others.  Persistent does not necessarily mean continuous, 
but it does mean that something is repetitive or enduring.  
Webster's II New College Dictionary.  The veteran is not 
continuously suicidal or homicidal.  However, he clearly 
experiences repetitive and enduring thoughts of harming 
himself or others, although they vary in intensity.  Even 
though he often has no specific plans of doing so, the 
fact remains that he frequently has such thoughts, and 
they have endured on a near-continuous basis for the past 
couple years.  He reported feeling "violent" and leaving 
his job because he was afraid he would hurt someone.

The veteran appears to have total social impairment, as 
contemplated by the criteria for a 100 percent rating.  He 
remains isolated and avoids people.  He reported having 
only one close friend.  His social life is nonexistent.  
He takes his telephone off the hook for days at a time.  
The veteran experiences chronic feelings of hopelessness 
and worthlessness.  He frequently has crying spells.

Besides the presence of symptomatology consistent with a 
severe mental disorder, there also is evidence that is 
consistent with a finding of total occupational 
impairment.  While the veteran was able to maintain 
employment for several years, he left his job in February 
2000 due to increased irritability and other psychiatric 
symptomatology.  The Social Security Administration has 
found him totally disabled as of February 25, 2000.  

Evidence from 2000 and 2001 shows increasing suicidal 
tendencies, increasing confusion, circumstantial thought 
processes, paranoia, possible spatial disorientation 
(i.e., inability to remember how to get home), indications 
of "psychotic" symptoms, increased (almost total) social 
isolation, feelings of hopelessness and worthlessness, 
impaired impulse control, hallucinations and delusions, 
and neglect of personal appearance and hygiene.  In May 
2000, Dr. Mynatt noted that the veteran was displaying 
evidence of psychosis, which was less defined in prior 
examinations, and Dr. Mynatt recommended the veteran seek 
more frequent treatment due to his suicidal thoughts, job 
termination, and increasing confusion.

Physicians have rendered the following opinions: 
? Severe PTSD, anxiety, and depression limiting the 
veteran's ability to make adjustments occupationally, 
personally, and socially.
? There is no reasonable probability that the veteran 
will again be employed due to his PTSD.

The Social Security decision indicates that a medical 
expert, Dr. Brady, testified that the veteran has "marked" 
limitations in activities of daily living, "marked" 
deficiencies in concentration, and "extreme" limitations 
in social functioning.  Dr. Brady also testified the 
veteran has experienced "repeated" episodes of 
decompensation.  

The Board notes the recent GAF score of 65-70 from the 
2001 VA examination is not persuasive.  This GAF score is 
of limited value, since it does not represent the 
veteran's general and usual level of impairment.  The 
majority of the GAF scores assigned since February 2000 
fall between 35 and 50.  This score is also inconsistent 
with the symptoms identified in that examination report.  
A GAF score of 65-70 contemplates mild symptoms, while the 
examination report details psychomotor retardation, slow 
thought processes, positive auditory and visual 
hallucinations, chronic depressed mood, anxious affect, 
and impaired concentration.  The examination report is 
extraordinarily brief, and the more complete medical 
records are therefore entitled to more weight.  As a 
whole, the record demonstrates far more serious impairment 
than the GAF score of 65-70 reflects.

The Board notes the GAF scores assigned between April and 
October 1999 were somewhat higher than those assigned 
since February 2000.  However, the February 2000 VA 
examination yielded a GAF score of 40 for the prior year - 
a finding that must be reconciled with the GAF scores of 
55 assigned by Dr. Mynatt in April and October 1999.  
However, despite those scores, Dr. Mynatt's reports 
document serious psychiatric symptomatology.  For example, 
increased confusion, poor concentration, decreased 
interest in activities, hopelessness, and frequent 
suicidal thoughts were shown.  Dr. Mynatt commented in 
October 1999 that the veteran's condition appeared to be 
deteriorating to the point that he may be unable to 
continue working - an opinion that proved to be true a few 
months later.  Dr. Mynatt's report is corroborated by the 
June 1999 VA examination which noted daily intrusive 
thoughts, depression, irritability, paranoia, 
suspiciousness, auditory hallucinations, extreme tenseness 
(grinding teeth during examination), and poor abstract 
thinking.  

Although the veteran does not exhibit all of the symptoms 
associated with a 100 percent rating, he does, as 
explained above, exhibit some of them.  The veteran 
experiences frequent mood disturbances, intermittent 
suicidal ideations, difficulty adapting to stressful 
situations (especially in the work environment), possible 
hallucinations, slow thought processes, impaired 
concentration and memory, decreased personal hygiene, and 
inability to establish and maintain effective 
relationships.  Moreover, the majority of his GAF scale 
scores fall between 35 to 50, which is, at a minimum, 
indicative of severe occupational impairment.  

As noted above, the veteran has been found to be disabled 
by the Social Security Administration due to his PTSD.  
The Board also finds that he is totally disabled due to 
his PTSD, and a 100 percent schedular rating is therefore 
warranted.  Resolving any reasonable doubt in the 
veteran's favor, the Board concludes a 100 percent rating 
is warranted from April 30, 1999, since that is the first 
date as of which the medical evidence shows such a rating 
was warranted.  Although the evidence from April 30, 1999, 
standing alone would not necessarily support such a 
rating, the totality of the evidence developed since shows 
progression of psychiatric symptomatology since that date, 
with total social and occupational impairment.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) prior to 
April 30, 1999, is denied.

Entitlement to a 100 percent disability rating for post-
traumatic stress disorder (PTSD) is granted from April 30, 
1999, subject to the regulations governing payment of 
monetary benefits.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

